The present appeal invokes a rehearing of the former decision on construction given the contract of sale of lands or timber rights thereon. Jasper Land Co. v. Manchester Sawmills,209 Ala. 446, 96 So. 417.
The decree is in conformity with the former judgment of this court, and we do not depart therefrom. Demurrer to the bill was properly overruled on the phase of the bill pointed out in the former opinion.
The decree of the circuit court, in equity, is affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE, SOMERVILLE, GARDNER, and MILLER, JJ., concur.